 76DECISIONSOF NATIONALLABOR RELATIONS BOARDMcNeff Industries, Inc.andUnited Furniture Work-ers of America,AFL-CIO. Cases 16-CA-4148 and16-RC-5508June 11, 1971DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 10, 1971, Trial Examiner Benjamin K.Blackburn issued his Decision in the above-entitledproceeding, finding that Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed initsentirety, as set forth in the attached Trial Ex-aminer'sDecision.He also recommended that theUnion's objections to conduct affecting the results ofthe election conducted in Case 16-RC-5508 be over-ruled and that the results of the election be certified.Thereafter, the General Counsel filed exceptions andRespondent filed cross-exceptions to the Decision, withsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision,' the exceptions and briefs, and theentire record in this proceeding, and hereby adopts thefindings,2 conclusions, and recommendations of theTrialExaminer.'As the Union failed to receive amajority of the valid ballots cast, we shall certify theresults of the election.In the "Analysis and Conclusions" section of his Decision, the TrialExaminer inadvertently referred to Garcia's testimony on redirectas beingthat of Ortiz.Respondent has excepted to certain credibility findings made by theTrial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibilityunless theclear prepon-derance of all the relevant evidence convinces us that theresolutions wereincorrect.Standard Dry Wall Products Inc.,91 NLRB 544, enfd 188 F 2d361 (C.A. 3) We find no such basis for disturbing the Trial Examiner'scredibility findings in this case.Although the Trial Examiner concluded that Phipps was not a super-visor within the meaning of the Act, and that Respondent could not there-fore be heldresponsiblefor the 8(a)(1) violations Phipps is alleged to havecommitted, the Trial Examiner nevertheless made certain findings regardingthese 8(a)(1) allegations.In view of our adoption of the Trial Examiner'sconclusionthat Phipps was not a supervisor within the meaning of Section2(11) of the Act, we do not adopt the Trial Examiner'sdiscussion andfindings, conclusions, and recommendationsregardingthe 8(a)(1) allega-tions.Further, we deem the Trial Examiner's discussion of the applicabilityof theMontgomery Ward(115 NLRB 645) line of cases as well as hisrecommendation for a modified unit excluding leadmen to be irrelevant and,accordingly, do not pass upon such discussion and recommendation.191 NLRB No. 19It is hereby certified that a majority of the validballots has not been cast for United Furniture Workersof America, AFL-CIO, and that said Union is not theexclusive representative of the employees employed byMcNeff Industries, Inc., Dallas, Texas, in the unitherein involved, within the meaning of Section 9(a) ofthe National Labor Relations Act, as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Trial Examiner: In Case 16-RC-5508 United Furniture Workers of America, AFL-CIO,referred to herein as the Charging Party or the Union, fileda petition on July 24, 1970,' for an election in a unit ofproduction and maintenance workers employed by McNeffIndustries, Inc., referred to herein as Respondent. The elec-tion was held on September 16 pursuant to a Stipulation forCertification Upon Consent Election approved by the Re-gional Director for Region 16 (Fort Worth, Texas) on August24. The Charging Party filed Objections to Conduct Affectingthe Results of the Election on September 22 and the chargeinCase 16-CA-4148 on October 12. It filed an amendedcharge on October 23, On December 2 the Regional Directorissued his Report on Objections in Case 16-RC-5508 and, onbehalf of the General Counsel of the National Labor Rela-tions Board, a complaint in Case 16-CA-4148. The Reporton Objections states that "the foregoing objectionsare alsoalleged as unfair labor practices in Case No. 16-CA-4148."The complaint alleges various violations of Section 8(a)(1) ofthe Act by Respondent. The Regional Director consolidatedthe two cases for hearing.Respondent duly filed its answer admitting certain allega-tions of the complaint and denying others, including the alle-gation that it had committed unfair labor practices. Hearingwas held before me, pursuant to due notice, on January 12and 13, 1971, in Dallas, Texas. All parties appeared at thehearing and were given full opportunity to participate, toadduce relevant evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs. The issues litigatedwere whether A. J. Phipps, a leadman, is a supervisor withinthe meaning of Section 2(11) of the Act, whether Respondentviolated Section 8(a)(1) of the Act by Phipps' conduct inAugust and September, and whether the election held onSeptember 16 should be set aside and a new election heldbecause of that conduct. Upon the entire record,' includingbriefs filed by the General Counsel and Respondent, and frommy observation of the demeanor of witnesses while testifyingunder oath, I make the following:Dates are 1970, unless otherwise indicatedRespondent's motion to correct the record in the following respects ishereby granted- p. 250, 1 11, from "while" to "where"; p 268, 1. 9, from"on" to "no". FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTMcNEFF INDUSTRIES, INC.77Respondent, a subsidiary of the Howell Company, is aTexas corporation. Howell Company is a division of InterlakeIncorporated.Respondent is engaged at Dallas in the manu-facture of educational furniture, primarily for use with newelectronic teaching methods. During the year prior to issu-ance of the complaint herein it purchased materials valued inexcess of $50,000 which were shipped directly to it in Texasby suppliers located in other States and shipped products andservices valued in excess of $50,000 from Texas directly tocustomers located in other States. On the basis of these admit-ted facts, I find Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe ChargingPartyis a labor organization within the mean-ing of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Facts1.BackgroundThe agreement to hold a consent election in Case 16-RC-5508 was worked out on the telephone. On August 13 Dur-wood Crawford, Respondent's attorney, called the Regionaloffice in Fort Worth. The Board agent handling the case putAl May, the Union's district director, on the phone. Craw-ford and May talked. They determined that the only problemareas concerned leadmen and the janitor.Crawford promisedto get more information and his client's position and call Mayback. He did so. After further discussion they agreed thatleadmen and the janitor would be included in the unit. Dur-ing this conversation Crawford read to May the names of allRespondent's leadmen. The name A. J. Phipps was amongthose Crawford read. As a result of the agreement reached byCrawford and May, theStipulationfor Certification UponConsent Election describes the unit in which election washeld on September 16 as:All production and maintenance employees, includingjanitor, special order manufacturing assembler, lead-men, employed at the Company's old and new plantslocated at 2607 Vinson Street, Dallas, Texas, excludingall office clerical, professional, student temporary em-ployees, guards and supervisors as defined in the Act.Respondent selected A. J. Phipps and another leadman,Jerold Barger, to act as its observers at the election. At apreelection conference on September 16 the Union objectedon the ground that they were supervisors. Respondent foundsubstitute observers, and the election was held as scheduled.The Union challenged the ballots of Phipps and Barger.Eight' other leadmen voted without being challenged.Both the original and amended charges filed by the Unionin Case 16-CA-4148 allege violations of Section 8(a)(1) and(3) of the Act. The discrimination charged is termination ofthe employment of named employees on October 7. Of theseven persons listed in the second charge, four testified for thelThe record is unclear whether Respondent has a total of 8 or 10 lead-men in a totalcomplement of 70-75 employees I find 10, relying on thetestimony of Roy Hines, production manager, that he has 4 leadmen work-ing under him, rather than the testimony of James Wolfe, manager of opera-tions and Hines' superior, that Hines has only'2, on the theory that Hinesshould know better than Wolfe how many leadmen he has immediatelyunder him. The point is unimportant.General Counsel before me. On December 17 the RegionalDirector dismissed the 8(a)(3) portion of the charge, stating:the evidence discloses that the employees named in thecharge were not discriminatorily selected for discharge,especially since seniority was followed, nor was any evi-dence disclosed establishing that the layoff was not foreconomic reasons.The Union did not appeal the dismissal.All of the 8(a)(1) violations alleged by the General Counselin the complaint and thus, by extension, all of the eventsrelied on by the Union as objections to the election involveA. J. Phipps. If Respondent is not responsible for whatPhipps did, it has not violated the Act, nor should the electionbe set aside. Therefore, whether Phipps is a supervisor withinthe meaning of the Act is the threshold issue to both facetsof this proceeding.2.The careerof A. J.PhippsRespondent has five admitted supervisors. At the top of itshierarchy is James Wolfe, whose title is manager of opera-tions. Immediately under him are Roy Hines, whose title isproduction manager, Thomason, Risi, and McElfresh. Therecord does not reveal what titles, if any, the latter three have.Hines is in charge of the general fabrication of the mill.McElfresh is in charge of plastic manufacturing.Risi is incharge of machining and the heavy work of the mill. All ofthese operations are housed in Respondent's old building.McElfresh is in charge of the metal shop in the old buildingas well as all operations housed in Respondent's new build-ing, a block away. Hines has four leadmen working directlyunder him, including A. J. Phipps. Thomason has one; Risi,one, and McElfresh, four. The record does not reveal howmuch any of the admitted supervisors are paid.All of Respondent's leadmen have the same authority, re-sponsibility, and conditions of employment. All are hourlypaid. All punch the timeclock. All receive time and a half forwork in excess of 40 hours a week. Admitted supervisors aresalaried, do not punch the timeclock, and do not receiveovertime pay. Phipps' present rate of pay is $2.90 an hour.Other leadmen are paid $2.85 and $2.75, as the case may be.The highest paid rank-and-file employee in Phipps depart-ments receive $2.50 and hour. Leadmen participate in Re-spondent's incentive pay plan. Admitted supervisors do not.Leadmen have the same health and life insurance as rank-and-file employees. Admitted supervisors have the samehealth insurance but $3,000 more life insurance. Leadmen donot attend supervisory meetings. They did not attend super-visorymeetingsheld by Respondent in the summer of 1970in preparation for the September 16 election. The recordcontains no testimony about specific incidents involving anyleadman other than Phipps on which a finding could be basedthat leadmen as a group possess any of the indicia of statutoryauthority specified in Section 2(11) of the Act. The incidentsof this type involving Phipps are taken up in the sectionentitled "Analysis and conclusions," below.Hines became production manager in March 1969, suc-ceedingMobley. Prior to that time, Phipps was Mobley'sassistant and an admitted supervisor within the meaning ofthe Act. His authority and responsibility extended to thefollowing departments:edging,drop edge, cleaning, panelsaw, and slab. He was salaried and did not punch the time-clock.He was paid $600 a month.When Hines became production manager he demotedPhipps to leadman because he concluded that Phipps wasincapable of supervising other employees, especially wherediscipline was concerned. Phipps ceased to be responsible fordiscipline.His area of operations was limited to the edging,drop edge, and cleaning departments. His hourly wage was 78DECISIONSOF NATIONALLABOR RELATIONS BOARDset at $2.75 an hour. (Two raises brought it to $2.90 byAugust 1970.) Because the change in his status put him onincentive pay and overtime, his earnings after he was demotedwere approximately the same as before. At the time he tookover,Hines assembled the employees and announced that,henceforth, Phipps would be leadman over edging, drop edge,and cleaning only. He did not detail to the employees howthis change in Phipps' status would affect their prior relation-ship with Phipps.In August 1970 Hines had approximately 30 employeesunder him, including leadmen. Approximately 15 worked inedging,drop edge, and cleaning.Hinesprepares theproduction schedule for the departments under him. Thistakes the form of a list of the work orders to be processed ina given time period in the order in which they are to becompleted. The process begins inan areanot under Phipps'leadership.The product moves into his area on a hand-operated conveyor line. The sequence in which the variousorders arrive in Phipps' area is determined by the order inwhich they are placed on the line. That, in turn, is determinedby the sequence in which the orders appear on Hines'schedule. Occasionally, for example, when a customer asksthat his order be expedited, the sequence in which workorders are processed is altered. Phipps has no authority toand does not make these decisions to deviate from Hines'production schedule. Hines does. Hines has a glass-enclosedoffice in the middle of the production area he supervises. Hespends approximately 10 percent of his time in his office, theremainder in the production area.The edging and drop edge departments perform essentiallythe same function. Both place the edge on slabs of corematerial covered with plastic which become the tops andsides of the desks and tables Respondent manufactures. Inedging,plastic like that on the top and bottom of the slab isglued to the edge. In drop edge, the stem of a T-shapedmolding is hammered into a slit in the edge of the core. Thecleaning department does what itsname implies.What edg-ing goes on each load that comes into Phipps' area dependson the blueprint for that particular product. The blueprintnumbers appear onHines'production schedule. Getting,theright edging on each job requires a detailed knowledge ofRespondent's products. Phipps, having worked for Respond-ent more than 10 years, has that knowledge.It is Phipps' responsibility to see to it that the work re-quired in his departmentsgetsdone. To that end he movesthe work into and out of the area by pushing it along theconveyor line. Heusesa forklift to bring materials into thearea for the employees to work with. He oversees the workof the employees in his departments to make sure that theproper edge gets on each product. He sometimes, althoughnot regularly, works with the other employees in gluing orhammeringedginginto place. Some employees in Phipps'departments work in teams. For example,in edgingthere aretwo work stations, each manned by a team of two employees.As already indicated, employees receive a bonus if theirproduction exceeds a certain figure.Bonusesare figured onthe basis of reports showing how much work they did, whichindividual employees or teams of employees, as the case maybe, turn in to Hines; Phipps has no role or responsibility inthe preparation of these reports. He does, as already in-dicated, share in thebonuses earned inhis departments.In the period just prior to the September 16 election,Phipps was involved in two, incidents not directly related tohis work which are relevant to the question of whether he isa supervisor within themeaningof the Act. Around the timethe Stipulation for Certification Upon Consent Election, wasapproved on August 24, Respondent informed Phipps andthe other leadmen they were eligible to vote in the election.Consequently, on August 28, Phipps and at least two otherleadmen attended a union meeting at the home of the motherof Maria Garcia, one of the employees in the drop edgedepartment. Refreshments were served. Phipps got drunk.He got into an argument with Wendell Edwards, an organizerfor the Union. Phipps irked Edwards by asking how big araise the Union was going to get him. Heated words wereexchanged. Finally, Edwards implied that Phipps was presentas a spy for Respondent. Phipps said that he was there forhimself and his "people," to find out what the Union coulddo for them. Edwards said, "You ain't nothing, you are justan ordinary worker like the rest of us."Phipps said, "I can hire and I can fire."'The second incident is more complicated. Respondent heldmeetings of its employees as part of its preelection campaign.At these Wolfe, the manager of operations, invited employeesto talk to him if they had any questions about the Union.Lucille Braggs, the leader of the organizing campaign amongRespondent's employees,' told Phipps that she wanted to talktoWolfe. Later that day Wolfe came to her work station.Mrs. Braggs asked him whether it was illegal for her to joina union. He said that it was not. She asked him whether shehad a right to join a union. He said that she did. She askedhim if he thought a union would be good for her. He told herhe did not feel qualified to answer that question. He suggestedthat she talk to a Mrs. Turner, the leader among employeesin a recent successful organizing campaign at Plasco, a sistercompany of Respondent in Dallas.Sometime in late August or early September Phipps tookMrs. Braggs to Plasco so that she could talk to Leola Turner.'They left the plant a few minutes before the lunchbreak beganat noon and returned a few minutes after it ended, 30 minuteslater. Before leaving, Phipps told Hines that he was going outon a personal errand but not that he was going to Plasco. Atthe Plasco plant,Mrs. Braggs introduced herself to Mrs.Turner.Mrs. Turner said she had not been told that Mrs.Braggs was coming to see her. Mrs. Turner took Mrs. Braggsinto the ladies' room so that they could talk confidentially.Mrs. Turner told Mrs. Braggs frankly, as one black womanto another, that the union which Mrs. Turner had worked sohard to get into the Plasco plant was rigged but that theCharging Party was a good Union and Mrs. Braggs shoulddo all she could to get it into Respondent's plant.3.Analysis and conclusionsWhether Phipps is a supervisor within the meaning of theAct must turn, in the final analysis, not on what he says hecan do but on what he has done. I have relied on the tes-timony of Respondent's witnesses, Wolfe and Hines, for myfindings above with respect to Phipps' status and duties in theplant and his ostensible authority and responsibility. I havenot relied on the testimony of Phipps himself because, asalready indicated, I found him incredible. His version of theI credit Phipps' testimony that he was "loaded" at the meeting, I do notcredit his testimony that his riposte to Edwards was "I can't hire and fire,but I've sure seen a lot of them come and go."SShe is referred to in the record as the "president." The record does notreveal of what.6BecauseI found Phipps a generally incredible witness, I do not credithis explanation that he learned about Mrs. Turner from his neighbor, BollWeevil, and that he took Mrs Braggs to Plasco in order to satisfy his owncuriosity about how unionism had worked out at Plasco. However, I docreditWolfe's and Hines' denials that they told him to take Mrs. Bragg' toPlasco to talk to Mrs. Turner Therefore, I do not infer that they did so. Ido not find that Phippswas actingas Respondent's agent inthis episode. Ithink the truth of the matter is simply thatMrs. Braggstold Phipps whatWolfe had said to her and Phipps thereafter took it upon himself to try toget Mrs. Bragg' and Mrs. Turner together. McNEFF INDUSTRIES, INC.Plasco incident,for example,strikesme as contrived to thepoint of absurdity.The findings set forth above, however, donot dispose of the matter, for they leave untouched thoseparts of the record which deal with specific episodes in which,according to the General Counsel,Phipps actually exercisedone of the,indicia of supervisory authority spelled out inSection 2(11) of the Act. I turn now to those parts of therecord.In making the following findings of fact, I have notdiscredited any of General Counsel'switnesses generally.There is some conflict between the testimony of GeneralCounsel'switnesses and the testimony of Respondent's wit-nesses with respect to some details about these incidents. Inthe main,however,there is little real dispute among thewitnesses as to facts,as distinguished from their opinionsabout the facts. What follows, then is an attempt to synthesizewhat happened from the testimony of all the witnesses exceptPhipps while ignoring their opinions about what happened.Several witnesses testified that Phipps hired and/or firedspecific employees despite Wolfe's and Hines' assertion thatonly they had that authority.Antonia Ortiz stated flatly thatPhipps hired her in June 1968. While Respondent does notconcede that Phipps had such authority even then,it pointsout that he was an admitted supervisor within the meaningof the Act at that time. Respondent's point is well taken.Mrs. Ortiz also testified that Phipps fired Lupe Rangel inthe summer of 1970 and told Mrs.Ortiz he had done so afterthe event.All the witnesses agree that Mrs. Rangel was preg-nant at the time and experiencing morning sickness.I creditHines' testimony that Mrs. Rangel agreed to quit because shewas too ill to continue working.While I do not doubt thatMrs. Ortiz said to Phipps,"You didn't let Lupe go?" andPhipps replied, "Yes, I did,"I think,once again,Phipps wasascribing to himself a bigger role in the episode than heactually played.'Anita Ramos testified that Phipps both hired and, in effect,fired her.She testified she was originially interviewed byWolfe, who told her that, since she could not speak English,he could not use her.A few days later,around June 1, 1970,a friend"came during working hours and told me to hurryon down because A. J. Phipps would hire me." When shewent to the plant, Phipps had her fill out some papers and puther to work.This testimony,of course,falls short of provingthat Phipps,in fact,hired Miss Ramos because it leaves unan-swered the question of whether Phipps acted contrary toWolfe's decision,thus exercising his independent judgment,or merely sent for Miss Ramos after Wolfe or Hines decidedto hire her despite the fact that she spoke little or no English,thus acting as a mere conduit for someone else's decision. Inote from the witnesses who appeared before me that inabilityto speak English is obviously no real bar to working forRespondent.The fact that Phipps may have had Miss Ramosfill out a W-4 form and then showed her where she was towork and what she was to do has no significance. I creditHines' testimony that it was not unusual for him to hire a newemployee, then leave forms with Phipps to be filled in whenthe new person first reported for work.Showing new em-ployees what to do was a part of Phipps'routine duties as aleadman.Miss Ramos worked for Respondent only 3 months.Around the first of September she became ill. When she failedto report for several days,apparently a not unusual occur-rence among Respondent's employees,Hines considered hera quit.She came to the plant sometime shortly before theSeptember 16 election.The various accounts of what hap-pened at that time can only be reconciled on the basis that afailure to communicate took place due to the language bar-rier. I so find.Hines understood all she wanted was a checkthat was due her.He gave it to her.She said something to79Phipps about coming back to work.He replied"that he wasgoing to hire me, but it would probably be after election."Nothing happened after the election.Once again,the recordwill not sustain a finding that Phipps had a hand either interminating Miss Ramos' employment or in failing to rehireher.The General Counsel also relied on the contention thatPhipps regularly transfers employees from job to job. Theonly episode in this area which was developed in detail in-volved Vernon Abron.Abron testified that, when Hinesrehired him in May 1970, Hines told him he would be work-ing on "odds and ends" for a few days because there was noimmediate opening in any one department but that Phipps,on the first day, took him into one of Phipps' departments.Unfortunately for the General Counsel's case,Efrain Gon-zales, a rebuttal witness called by the General Counsel, tes-tified that Abron's first day transfer was from cleaning toedging.Therefore, I credit Hines' testimony that the "oddsand ends" comment was made to Abron at the time he washired,several days before he reported for work,and that heimmediately assigned Abron to Phipps'departments on theday Abron reported.I find that Abron was taken off cleaningand put on edging his first day because Gonzales suggestedto Phipps edging could use another hand.Other witnessestestified,inmore general terms, that Phipps, on occasion,transferred employees from one department to another, in-cluding departments other than edging, drop molding, andcleaning. I credit Hines' testimony that, in these instances,Phipps was merely relaying his instructions.The General Counsel contends that Phipps grants time off.The most the record establishes in this area is that employeessometimes call the plant early in the morning and tell Phippsrather than Hines that they will not be in that day. Phippsarrives an hour or more before Hines each morning sincePhipps opens up the plant. The testimony of General Coun-sel's own witnesses makes it clear that they tell Phipps whatthey are going to do and not do rather than ask his permissionto be off.The General Counsel contends that Phipps effectivelyrecommends raises. Wolfe and Hines testified that only Wolfecan approve raises and only Hines can make recommenda-tions for raises which Wolfe acts on without : independentinvestigation. I credit the witnesses who testified for the Gen-eral Counsel that Phipps told them he was going to"put themin" for a raise.However, of those who so testified,only one,Mrs. Ortiz,actually received a raise. And in her case, thereis insufficient detail in the record for me to find that she gotthat raise because Phipps "put her in"for it and not becauseof some independent reason.The most persuasive testimony that Phipps is, in fact, asupervisor within the meaning of the Act was elicited by theGeneral Counsel in his cross-examination of Maria Garcia,an employee called as a witness by Respondent, thus:Q. (By Mr. Penrice)All right.I believe let me see that I understand your testimonythat you had with Mr. Crawford.Did I understand youto say that when Jay told you something you didn'tunderstand it to mean that top management was behindhim or didn't understand him to mean that top manage-ment was speaking. What I mean by top management,Mr. Wolfe or Mr. Hines. Did 1 understand you to saythat? ,A. Yes, sir.Q. All right.But you did understand Mr. Phipps to be your super-visor? You understood that didn't you?That he was overyou, did you understand that? 80DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Yes, sir.Q.When you got ready for time off or wanted to beaway from the plant, who did you go to for this permis-sion?A. Jay. [Phipps]Q. If you had to come in late, would you-would yougo to-who would you go to for that permission?A. Jay.Q. If you had done something wrong-if you-if youhad made-done something wrong with your work-wrong edging or something like that and you had to doitover, who would make you do it over?A. Jay.Q. While you were working in the department, did Jaydo any work himself? Did he do any of the work? WhatImean, did he work on any of the tables and so forthwhen you were there?A. No, sir.Q. If you-what did he do?A. Well, if we had work there, he would bring in thework or pick it up.Q. Did he see that other employees-the employeesdid their work?A. Yes, sir.Q. If you had to stop from one job and go to another,who would tell you to do this?A. Jay.However,Mrs. Ortiz testified,on redirect examination:Q. When Mr.Hines-Phipps was telling you to movefrom one job to another or tell you what to work on, doyou ever see him go talk with Mr. Hines about that?A. Yes, sir.Q.Who-have you ever heard Mr. Hines tell Mr.Phipps to tell you people something like that?Q. Yes sir.Q. Can you tell from your position there who is mak-ing these decisions that something is to be done?A. Roy. [Hines]Q. Then Mr.Phipps just comes and tells you thesethings?A. Yes, sir.Therefore, the most I can find from this part of the recordis that employees could perceive no difference in Phipps'relationship to them based on the way he did his job when hewas assistant production manager under Mobley and the wayhe did his job when he was a leadman under Hines. It estab-lishes only that some employees,at least, thought Phipps wasstill their boss, not that he was, in fact,a supervisor withinthe meaning of the Act. But Hines told the employees, at thetime he took over from Mobley, that Phipps was no longeran assistant production manager but only a leadman withjurisdiction over only part of his former domain.Even thoughPhipps took it upon himself to act as if his status and impor-tance had not changed,a fact to which I have already ad-verted,there is no evidence from which I can find that he didso at Respondent's direction or that Respondent ratified any-thing he did. Therefore, this record will not sustain a findingthat Phipps was acting as Respondent's agent, as distin-guished from a supervisor within the meaning ofthe Act, onan apparent authority theory. And however the employeesviewed Phipps' authority, they did not think of him asmanagement's spokesman.Until his falling out with Ed-wards, the organizer,at the union meeting on August 28, theytestified,they viewed him as a fellow union adherent.For the reasons stated,I find the General Counsel hasfailed to establish that Phipps has "authority,in the interestof Respondent,to hire, transfer,suspend,lay off,recall, pro-mote, discharge,assign, reward,or discipline other em-ployees ... or to adjust their grievances, or effectively torecommend such action."That leaves only "responsibly todirect them"as a statutory peg on which to hang a findingthat Phipps is a supervisor.This record provides no such peg.On the record as a whole, it is clear that any authority Phippspossesses to move employees around and oversee their workis of purely routine nature and does not require the use of anyindependent judgment.I find,therefore,that he is not asupervisor within the meaning of Section2(11) of the Act.Walter J. Barnes Electrical Co., Inc.,188 NLRB No. 11;Mid-State Fruit, Inc.,186 NLRB No. 11;Welsh Farms IceCream, Inc.,161 NLRB 748.Having found the threshold issue in this matter against theGeneral Counsel, I do not reach the Section 8(a)(1) issues. IfIwere to find Phipps a supervisor within the meaning of theAct I would also find that Respondent violated the Act whenPhipps:(1) As theywere returning from Plasco in late August orearly September,impliedly promised a raise to Lucille Braggsif she would turn against the Union when he said to her, inthe course of a conversation in which he asked whether shehad found out anything good about the Union, "Well, Lu-cille, you are nice and everybody likes your work and every-thing, but what I could do is go and pull your file and lookat your record and see if you need a raise and we will give itto you."(2)Around September 4, asked Antonia Ortiz how manyemployees had attended a union meeting other than the Au-gust 28 meeting and, when Mrs.Ortizhad named thosepresent, said,"You know,if the union don't go through, allof you all are going to be fired and the first one to walk outthe door is going to be Lucille[Braggs]."(3) On September 9, came to where Maria Villanueva andEfrain Gonzales were working,smiled,patted Gonzales onthe back,and said, "Whoever votes for the Union is going tobe fired,so for the last time, I'm going to ask you all to changeyour mind."(4)On various dates in September before September 16,toldMaria Garcia:(a) If the Union came in, the employees had to stayin one department and couldn't drink cokes.(b) If she voted no, she would always have a job withRespondent.(c) If the Union came in, the employees wouldn't haveany more overtime and there would be no piece work.Iwould reject Respondent's argument that a finding thatRespondent is responsible for Phipps'conduct in these inci-dents is precluded by theMontgomery Wardline of cases onthe ground that this case is distinguishable.InMontgomeryWardand the cases which follow it, all the low-level super-visors in question cast unchallenged ballots in consent elec-tions as a result of an agreement between the parties that theywere eligible to vote. Here, Phipps cast a challenged ballot.Therefore, the Union did raise the issue of his supervisorystatus in a timely manner, and the principle that an agree-ment by parties to an election eligibility list is not binding asto supervisory status in a subsequent unfair labor practicecase, relied on by the General Counsel, must prevail.Ceil-heat, Inc.,173 NLRB No. 127, and cases cited therein.On the other hand, I would find that Respondent did notviolate the Act when Phipps:(1) Around August 14, told Maria Villanueva that AnitaRamos was for the Union, a fact which Mrs. Villanueva thenconfirmed.7Montgomery Ward Company,115 NLRB 645 McNEFF INDUSTRIES, INC.(2) Shortly after August 28, had a conversation with An-tonia Ortiz about the union meeting of August 28 in thecourse of which he asked her various questions about themeeting.(3)After August 28, told Antonia Ortiz to think aboutwhat she was doing in favoring the Union, adding, "Youknow how they are doing and I can give you a lot of reasonswhy the Union is no good for you all."(4) Just before they went to Plascoin lateAugust or earlySeptember, asked Lucille Braggs, "Since you are the presi-dent and everybody likes you, if you decide not to vote for theUnion, would you tell the others to vote no?"(5)Around September 2, told Maria Villanueva and Lu-cille Braggs to quit talking about the Union and get back towork, or else they would get fired.(6)Around September 2, told Vernon Abron that he didnot think Abron would vote for the Union but he had afeeling that LucilleBraggs and"Felix"might influenceAbron to do so; and that Abron, having been on the job formore than 3 months, was eligible for a raise but Phipps wouldhave to wait until after September 16 to see if he could getAbron one.IV. THE OBJECTIONS TO THE ELECTIONHaving found that Respondent is not responsible for whatwas done by A. J. Phipps, the only person whose conduct hasbeen objected to by the Union, I recommend that the Union'sObjections to Conduct Affecting the Results of the Electionin Case 16-RC-5508 be overruled and that a certification ofthe results of the election held on September 16 be issued. IfI were to find Phipps a supervisor within the meaning of theAct, I would recommend that the Union's objections be sus-tained on the ground that the conduct of Phipps which Iwould find violated Section 8(a)(1) of the Act also constituted81incidents which illegally affected the results of the electionand that a second election be held. In that event,since thereis no dispute in this record that Phipps' authority and respon-sibility are the same as Respondent's other leadmen,I wouldalso recommend that the unit to which the parties agreedwhen they entered into a Stipulation for Certification UponConsent Election be modified and that the second election beheld in a unit consisting of:All production and maintenance employees,includingjanitor and special order manufacturing assembler, em-ployed at the Company's old and new plants located at2607 Vinson Street,Dallas, Texas, excluding all officerclerical,professional,student temporary employees,guards, leadmen,and other supervisors as defined in theAct.Upon the foregoing findings of fact,and on the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.McNeff Industries,Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2.United Furniture Workers of America,AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.The allegations of the complaint that Respondent vi-olated Section 8(a)(1) of theAct by theconduct, on variousoccasions,of A. J.Phipps have not been sustained.Upon the foregoing findings of fact, conclusions of law, andthe entire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.